Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2627 Filed 04/21/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 18-20351
 v.                                                     Honorable Nancy G. Edmunds


 ABIODUN FABODE,

       Defendant.
 _______________________________/

          OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
             JUDGMENT OF ACQUITTAL AND/OR NEW TRIAL [205]

       This matter comes before the Court on Defendant Abiodun Fabode’s motion for

 a judgment of acquittal and/or new trial pursuant to Federal Rules of Criminal

 Procedure 29 and 33. (ECF No. 205.) The government opposes the motion. (ECF No.

 206.) The Court finds the decision process would not be significantly aided by oral

 argument. Therefore, pursuant to Eastern District of Michigan Local Rule 7.1(f)(2),

 Defendant’s motion will be decided on the briefs. For the reasons stated below, the

 Court DENIES Defendant’s motion.

 I.    Background

       In August of 2019, Defendant Abiodun Fabode, a licensed pharmacist, was

 charged in a seven-count superseding indictment with conspiracy to illegally distribute

 prescription drug controlled substances (Count One) and six counts of unlawful

 distribution of prescription drug controlled substances (Counts Two through Seven).

 On November 13, 2019, after a twelve-day jury trial, Defendant was convicted on

 Counts One, Two, Three, Four, and Seven. Defendant now moves for acquittal on

                                           1
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2628 Filed 04/21/21 Page 2 of 9




 these Counts and/or a new trial. As the basis for his motion, Defendant argues

 insufficient evidence was presented at trial to convict him of each of the elements of all

 counts on which he was found guilty.

 II.    Rule 29 Motion for Acquittal

        A.     Standard of Review

        Federal Rule of Criminal Procedure 29 allows the Court to “set aside the verdict

 and enter an acquittal.” Fed. R. Crim. P. 29(c). “In deciding whether the evidence is

 sufficient to withstand a motion for an acquittal, and support a conviction, the court

 views all evidence in the light most favorable to the prosecution and determines

 whether there is any evidence from which a reasonable jury could find guilt beyond a

 reasonable doubt.” United States v. Talley, 164 F.3d 989, 996 (6th Cir. 1999). The

 court does not independently weigh the evidence or assess the credibility of trial

 witnesses. Id. It must, however, “consider circumstantial as well as direct evidence,

 and allow the government the benefit of all reasonable inferences from the facts proven

 to those sought to be established.” United States v. Fusero, 106 F. Supp. 2d 921, 927

 (E.D. Mich. 2000) (quoting United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.

 1982)).

        B.     Analysis

        The jury found Defendant guilty on Counts One, Two, Three, Four, And Seven

 of the superseding indictment. Defendant argues there was insufficient evidence to

 convict him on each of the elements of these charges.




                                             2
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2629 Filed 04/21/21 Page 3 of 9




              1.     Count One – Conspiracy to Possess with Intent to Distribute
                     and to Distribute Controlled Substances

       As the Court instructed the jury, the government was required to prove the

 following essential elements beyond a reasonable doubt in order to convict Defendant

 on Count One: (1) that two or more persons conspired or agreed to commit the crime

 of possession with intent to distribute and distribution of controlled substances; and

 (2) that Defendant knowingly and voluntarily joined the conspiracy. (ECF No. 199, p.

 14.) Because Defendant was a licensed pharmacist at the time he committed the acts

 leading to his indictment, the jury was also informed of the relevant law applicable to

 pharmacists. Notably, the jury was instructed that a pharmacist may not be convicted

 when he merely dispenses controlled substances in good faith to patients in the regular

 course of professional practice. (ECF No. 150, p. 26.)

       In proving a conspiracy “proof of a formal agreement is not necessary; a tacit or

 material understanding among the parties will suffice.” United States v. Avery, 128 F.3d

 966, 970-71 (6th Cir. 1997). Moreover, the existence of a conspiracy “may be inferred

 from circumstantial evidence that can reasonably be interpreted as participation in the

 common plan.” Id. at 971 (citation omitted). Once the existence of a conspiracy is

 shown beyond a reasonable doubt, a defendant’s connection to the conspiracy “need

 only be slight.” Id. Although mere presence at the crime scene is insufficient to show

 participation, a defendant’s participation in the conspiracy’s common purpose and plan

 may be inferred from the defendant’s actions and reactions to the circumstances.

 United States v. Maliszewski, 161 F.3d 992, 1006 (6th Cir. 1998).

       Defendant argues there was insufficient evidence that he was part of a criminal

 conspiracy or that he dispensed the controlled substances in anything other than good

                                            3
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2630 Filed 04/21/21 Page 4 of 9




 faith. In support of this contention, Defendant points to select portions of his

 codefendant Vasan Deshikachar’s testimony and simultaneously ignores the bulk of

 the evidence admitted at trial. For example, during the course of the trial, there was

 testimony concerning van loads of people entering Defendant’s pharmacy lobby to be

 seen by the doctor for only a few minutes at a time. The evidence showed that co-

 conspirator Niesheia Tibu (“Tibu”) would then present identical prescriptions for highly

 abused opioid pills to Defendant who later filled them and delivered them to Tibu rather

 than the purported patients. As the Government notes, this set up was so “obviously

 illegal” that one witness testified she would not go back to Defendant’s pharmacy for

 fear of getting in trouble.

        Indeed, the testimony of multiple witnesses and numerous exhibits admitted at

 trial established that Defendant was aware of and intended to participate in a

 conspiracy to sell opioids. Defendant knew co-conspirator Tibu was a pill dealer and

 that the prescriptions he filled for her were not legitimate. Wiretap calls and text

 message exchanges admitted into evidence showed the relationship between

 Defendant and Tibu to be about deals for prescription drugs. Through the calls and

 text messages, Defendant and Tibu discussed how many opioid prescriptions

 Defendant could fill on a given day and how much money Defendant would charge

 Tibu to fill the illegitimate prescriptions. Tibu testified that Defendant charged her $800-

 $1000 per prescription depending on the drug and how he felt that day. She also

 testified that Defendant told her he knew how much she could sell the pills for on the

 street and that is why he insisted she could pay the prices he was charging her per

 prescription. (ECF No. 191, p. 83-84.)



                                              4
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2631 Filed 04/21/21 Page 5 of 9




        Evidence also established that Defendant introduced Tibu and other patient

 recruiters to Dr. Deshikachar in furtherance of the conspiracy. (ECF No. 189, p. 90-

 92.) Dr. Deshikachar testified that every person Defendant referred to him turned out

 to be a pill dealer that brought in patients for illegitimate prescriptions. (ECF No. 191,

 p. 108-09.) One of these individuals was “Jamea,” whom Defendant introduced as a

 hairdresser that worked nearby. Upon meeting Dr. Deshikachar, Jamea immediately

 started bringing fake patients and cash seeking prescriptions for opioids that were later

 dispensed by Defendant. (Id. at 109-10.)

        Finally, as the Government notes, there were multiple “red flags” that would

 have alerted Defendant as to the existence of and illegality of the scheme, especially

 considering his decades of experience as a pharmacist and his education. (See ECF

 No. 206, p. 9-11.) There was testimony from multiple witnesses concerning the “pattern

 prescribing” with which Defendant was presented in filling these prescriptions. Patients

 would present with the same prescription for the same drug in the same strength and

 quantity from the same doctor day after day. Multiple witnesses testified that the

 purported patients and Tibu would travel 30 minutes or more past numerous

 pharmacies to fill the prescriptions at Defendant’s pharmacy. Evidence provided at trial

 showed that the prescriptions were presented to Defendant by Tibu and the purported

 patients rarely, if ever, interacted with Defendant. Additionally, the evidence

 established that virtually all of the prescriptions were paid for in cash and the amount

 charged by Defendant was grossly excessive. Finally, there was evidence that

 Defendant would wait weeks or even months at a time to dispense the pills.




                                             5
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2632 Filed 04/21/21 Page 6 of 9




        The Government also presented evidence that Defendant’s actions were not

 done in good faith. “Good faith” was defined for the jury as “good intentions and the

 honest exercise of good professional judgment as to a patient’s medical needs . . . an

 observance of conduct in accordance with what the pharmacist should reasonably

 believe to be proper pharmacy practice.” (ECF No. 150, p. 27.) Dr. Carmen Catizone,

 the Executive Director of the National Association of the Boards of Pharmacy, testified

 regarding a pharmacist’s responsibility and the steps a pharmacist should take to

 ensure prescriptions are from legitimate providers for legitimate patients. He testified

 that he reviewed the records involved in Defendant’s dispensing of opioids and opined

 that Defendant’s dispensing of the drugs was outside the course of professional

 pharmacy practice.

        Thus, the evidence was more than sufficient for the jury to find Defendant guilty

 of Count One.

               2.     Counts Two, Three, Four, and Seven – Unlawful Distribution
                      of Controlled Substances

        Counts Two, Three, Four, and Seven involved specific instances of Defendant

 filling illegitimate prescriptions presented by Tibu. The jury was instructed it could find

 Defendant guilty of these charges if the Government proved beyond a reasonable

 doubt that (1) Defendant distributed (or assisted another in the distribution of) a

 controlled substance; (2) the prescription being filled was issued outside the course of

 professional practice and for no legitimate medical purpose; and (3) Defendant acted

 knowingly and intentionally, and not in good faith. (ECF No. 150, p. 24.)

        Any rational trier of fact could find the elements of these crimes beyond a

 reasonable doubt considering the magnitude of evidence presented at Defendant’s

                                             6
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2633 Filed 04/21/21 Page 7 of 9




 trial. See Driver, 535 F.3d 424, 428-29 (6th Cir. 2008). The individuals presented as

 “patients” on each of the prescriptions underlying these Counts testified at trial

 involving their part in the scheme, their minimal or no interaction with a doctor, their

 minimal or no interaction with Defendant and the fact that they simply took cash from

 Tibu and allowed her to collect the pills from Defendant. Further, Tibu testified about

 the circumstances underlying each patient and each Count and Dr. Catizone testified

 that Defendant was operating outside the course of professional practice. Accordingly,

 the facts and circumstances presented at trial provided more than sufficient evidence

 for the jury to convict Defendant of these Counts.

 III.   Rule 33 Motion for a New Trial

        A.     Standard of Review

        Federal Rule of Criminal Procedure 33 permits the Court to “vacate any

 judgment and grant a new trial if the interest of justice so requires.” Fed. R. Crim. P.

 33(a). “The rule does not define interest of justice and the courts have had little success

 in trying to generalize its meaning.” United States v. Munoz, 605 F.3d 359, 373 (6th

 Cir. 2010) (citing United States v. Kuzniar, 881 F.2d 466, 470 (7th Cir. 1989)). It is,

 however, “widely agreed that Rule 33’s interest of justice standard allows the grant of

 a new trial where substantial legal error has occurred.” Id. This includes “reversible

 error or violation of the defendant’s substantial rights.” Id. at 374. And when “deciding

 Rule 33 motions based on the manifest weight of the evidence, . . . a district judge

 ‘may sit as a thirteenth juror and consider the evidence to ensure that there is no

 miscarriage of justice.’ ” Id. at 373 n. 9 (quoting United States v. Legette-Bey, 147 F.

 App’x 474, 486 (6th Cir. 2005). “Generally, such motions are granted only ‘in the



                                             7
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2634 Filed 04/21/21 Page 8 of 9




 extraordinary circumstance where the evidence preponderates heavily against the

 verdict.’ ” United States v. Montgomery, 358 F. App’x 622, 628 (6th Cir. 2009) (citing

 Hughes, 505 F.3d at 592-93 (6th Cir. 2007)).

        The decision to grant a Rule 33 motion for a new trial lies within the Court’s

 sound discretion. United States v. Davis, 15 F.3d 526, 531 (6th Cir. 1994). “The

 defendant bears the burden of proving that a new trial should be granted.” Id.

        B.     Analysis

        As the Government notes, Defendant’s motion is titled to include a motion for a

 new trial, but Defendant only makes a brief reference to Rule 33 and provides no

 analysis under this Rule. Rather, Defendant focuses the entirety of his arguments on

 sufficiency of the evidence, the Rule 29 standard. Accordingly, Defendant’s request for

 a new trial is denied for the same reasons discussed above. See United States v.

 Bowens, 983 F.3d 790 (6th Cir. 2019) (holding that the district court’s denial of the

 defendants’ Rule 33 motions “for the same reasons” it denied the defendants’ Rule 29

 motions was “enough under abuse-of-discretion review because the defendants made

 the same arguments in support of their Rule 33 motions as they did in support of their

 Rule 29 motions.”) Defendant’s evidentiary arguments are insufficient and the manifest

 weight of the evidence does not cut against the jury’s verdict.

 IV.    Conclusion

        For the foregoing reasons, Defendant Abiodun Fabode’s motion for a

 judgment of acquittal and/or new trial is DENIED.

        SO ORDERED.
                                           s/ Nancy G. Edmunds
        Dated: April 21, 2021              Nancy G. Edmunds
                                           United States District Judge


                                            8
Case 2:18-cr-20351-NGE-APP ECF No. 237, PageID.2635 Filed 04/21/21 Page 9 of 9




 I hereby certify that a copy of the foregoing document was served upon counsel of
 record on April 21, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                         9
